DETAILED ACTION
This is a Non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 17/083,055.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Foreign Reference EP 1820754 to Daniel Gollmann (Gollmann). This reference is equivalent to DE 102006007359 with a file date of 2/15/2006.

Regarding Claim 1:
Gollmann teaches a storage system with movable compartments on guide tracks with an object shifting mechanism that is able to determine an object’s location and identity. Gollmann teaches: An object-shifting apparatus, comprising: a base; (see [Figure 5, finds 9” and 9’’’])

a frame extending from the base; (see [Figure 5, find 10])

and an object-shifting mechanism, (see [Figure 5, finds 12, 4 and 5])

the object-shifting mechanism movable to different positions along the frame, (see [Figure 5, find 12 comprising at least 4 and 5] and [Figure 6, find 12 comprising at least 4 and 5])

and the object-shifting mechanism comprising one or more object- engaging components useable for engaging and shifting objects having a range of different dimensions; (see [Figure 5, find 5])

and at least one object-detection component configured to: determine a location of an object positioned in a three-dimensional space in which the object-shifting apparatus operates, and determine an identity of the object. ([0044] “The piece goods transport device 12 is essentially a loading and unloading robot, which can perform pivoting and translational movements and is additionally equipped with sensors for detecting the size and/or the position and/or identification data of the small piece goods 13 to be transported”).

Regarding Claim 2:
Gollmann teaches all of the elements of Claim 1. Gollmann also teaches: The object-shifting apparatus of claim 1, wherein the at least one object- detection component is further configured to: determine an orientation of the object positioned in the three-dimensional space, and/or determine dimensions of the object positioned in the three-dimensional space. ([0044] “position” and [0086] “measures the size of the small piece goods…pack size…pack size on the side (width)…height”).

Regarding Claim 3:
Gollmann teaches all of the elements of Claims 1 and 2. Gollmann also teaches: The object-shifting apparatus of claim 2, wherein the object-shifting mechanism is configured to adaptively engage the object using the one or more object-engaging components based on the determined location and/or orientation and/or dimensions of the object. ([Fig 5, find 5] and ([0033] “Based on the detected size and/or position of the small piece goods to be transported, the piece goods transport device can be positioned”).

Regarding Claim 4:
Gollmann teaches all of the elements of Claim 1. Gollmann also teaches: The object-shifting apparatus of claim 1, wherein the at least one object- detection component comprises: one or more sensors, and a processor coupled to the one or more sensors, the processor configured to process data received from the one or more sensors. ([0084] “computer connected to the shelving system” and [0086] “sensors provided on the piece goods transport device 12 now identifies the contents of the package, checks the shelf life, measures the size of the small piece goods 13 and/or determines the stock in the storage compartment 7”).

Regarding Claim 8:
Gollmann teaches all of the elements of Claim 1. Gollmann also teaches: The object-shifting apparatus of claim 1, further comprising one or more communication components configured to communicate with a remote computing device. ([0084] “a computer connected to the shelving system 1, 1', 1" a request for small piece goods, for example in the form of certain key combinations. The commands entered are passed on to the horizontal and vertical guide for the piece goods transport device 12 and to the guide for the cabinet segments 6 via internal data lines in the shelving system 1”).

Regarding Claim 9:
Gollmann teaches all of the elements of Claim 1. Gollmann also teaches: The object-shifting apparatus of claim 1, further comprising a door- engaging mechanism configured to engage, open, and close a pair of sliding doors located on an object-support structure. ([0058] “The shelving system 1 has an enclosure or housing 8 with at least one sliding cabinet door”).

Regarding Claim 10:
Gollmann teaches all of the elements of Claim 1. Gollmann also teaches: The object-shifting apparatus of claim 1, further comprising: a shutter coupled to, and movable with, the object-shifting mechanism; Examiner interprets shutter in view of Applicant’s specification at [0079] “The shutter 95 … may be used to limit the field of view of the object-detection component 92. This reduces interference from objects and structures not targeted for detection. The shutter 95 may also be used to limit or restrict other objects on the object-support structure 85 from interfering with the operation of the object-shifting apparatus 80, e.g., by restricting or limiting objects from sliding or falling, and/or by restricting or limiting objects from being shifted off of the object-support structure 85, e.g., by blocking them”. Gollmann teaches an element with the same functionality: ([0065] “sliding door 17 of the housing 8 of the shelving system 1 being pushed to the side in such a way that part of the interior of the shelving system 1 is visible” and ([0094] “at least one sliding door 17 or other covers on the front sides of the shelving system”). 

and a conveyor coupled to the object-shifting mechanism. ([0015] “with the help of peripheral conveying devices” and [0088] “From the removal opening 14, the small piece goods 13 that have been removed can be conveyed further”).

Regarding Claim 11:
Gollmann teaches a storage system with movable compartments on guide tracks with an object shifting mechanism that is able to determine object location and identity. Gollmann teaches: An object-shifting system, comprising: a guide track; ([0021] “guide track”).

a plurality of object-support structures each comprising a track-engaging structure adapted to be coupled to the guide track, thereby allowing the coupled object-support structure to move along the guide track; ([0047] “cabinet segments 6” and see [0049] “moved along the guide rails” and see Fig 5, finds 2 and 2’).

an object-shifting apparatus, comprising: a base, (see [Figure 5, finds 9” and 9’’’])

a frame extending from the base, (see [Figure 5, find 10])

an object-shifting mechanism, (see [Figure 5, finds 12, 4 and 5])

wherein the object-shifting mechanism is movable to different positions along the frame, and (see [Figure 5, find 12 comprising at least 4 and 5] and [Figure 6, find 12 comprising at least 4 and 5])

wherein the object-shifting mechanism comprises one or more object-engaging components useable for engaging and shifting objects of a range of different dimensions, and (see [Figure 5, find 5])

at least one object-detection component configured to: determine a location of an object positioned in a three- dimensional space in which the object-shifting apparatus operates, and determine an identity of the object. ([0044] “The piece goods transport device 12 is essentially a loading and unloading robot, which can perform pivoting and translational movements and is additionally equipped with sensors for detecting the size and/or the position and/or identification data of the small piece goods 13 to be transported”).

Regarding Claim 16:
Gollmann teaches all of the elements of Claim 11. Gollmann also teaches: The object-shifting system of claim 11, wherein the object-shifting apparatus comprises a door-engaging mechanism configured to engage, open, and close a pair of sliding doors located on an object-support structure.  ([0058] “The shelving system 1 has an enclosure or housing 8 with at least one sliding cabinet door”).

Regarding Claim 17:
A method of shifting objects using an object-shifting apparatus, the object- shifting apparatus comprising a base, (see [Figure 5, finds 9” and 9’’’])

a frame extending from the base, (see [Figure 5, find 10])

an object-shifting mechanism (see [Figure 5, finds 12, 4 and 5])

movable along the frame, (see [Figure 5, find 12 comprising at least 4 and 5] and [Figure 6, find 12 comprising at least 4 and 5])

and at least one object-detection component, ([0044] “The piece goods transport device 12 is essentially a loading and unloading robot, which can perform pivoting and translational movements and is additionally equipped with sensors for detecting the size and/or the position and/or identification data of the small piece goods 13 to be transported”).

the method comprising: moving the object-shifting mechanism to a position on the frame that is adjacent to an object; ([0020] “the piece goods transport device can be moved independently of the guide for the cabinet segments in the x-, y- and z-direction in order to be precisely positioned in front of one of the cabinet segments”).

detecting the object using the at least one object-detection component; determining an identity of the object ([0044] “The piece goods transport device 12 is essentially a loading and unloading robot, which can perform pivoting and translational movements and is additionally equipped with sensors for detecting the size and/or the position and/or identification data of the small piece goods 13 to be transported”).

based on a unique identifier associated with the object; [0033] “identified identification data”).

determining a location of the object in a three-dimensional space in which the object-shifting mechanism operates; ([0033] “position”).

engaging the identified and located object using the object-shifting mechanism; and shifting the object to a location associated with a designated destination of the object. ([0033] “pick them up and transport them”).

Regarding Claim 19:
Gollmann teaches all of the elements of Claim 17. Gollmann also teaches: The method of claim 17, further comprising determining the designated destination of the object based at least in part on the determined identity of the object. ([0033] “On the basis of identified identification data for the small piece goods, it can also be checked whether the small piece goods that have been removed correspond to the small piece goods that have been requested”).

Regarding Claim 20:
Gollmann teaches all of the elements of Claim 17. Gollmann also teaches: The method of claim 17, further comprising shifting an object-support structure to a location adjacent to the object-shifting apparatus based at least in part on the determined identity of the object. ([0090] “Sensors are provided on the piece goods transport device 12, with the help of which the size and/or the position and/or identification data of the small piece goods 13 to be sorted can be detected. From this data and the specified input commands, the shelf system 1, 1', 1" automatically determines where the respective small piece goods 13 are to be stored within the shelf system 1, 1', 1" “).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Reference EP 1820754 to Daniel Gollmann (Gollmann) in view of U.S. Patent Publication 2017/0174431 to Louis Borders et. al. (Borders).

Regarding Claim 5:
Gollmann teaches all of the elements of Claims 1 and 4. While Gollmann also teaches: sensors: ([0044] “sensors for detecting the size and/or the position and/or identification data of the small piece goods 13 to be transported”), Gollmann does not specifically teach: The object-shifting apparatus of claim 4, wherein the one or more sensors are associated with one or more cameras. Borders, in the same field of art, teaches ([0063] “cameras”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the sensors taught by Gollmann that are capable of detecting position and identification of objects could be cameras, as taught by Borders, due to use of a known technique to improve a similar product in the same way.

Regarding Claim 6:
Gollmann teaches all of the elements of Claims 1 and 4. While Gollmann also teaches: The object-shifting apparatus of claim 4, wherein the one or more sensors are associated with a Light Detection and Ranging (LIDAR) device. Borders, in the same field of art, teaches ([0047] “lidar”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the sensors taught by Gollmann that can detect the position of objects could be lidar, as taught by Borders, due to use of a known technique to improve a similar product in the same way.

Regarding Claim 7:
Gollmann teaches all of the elements of Claim 1. While Gollmann teaches The object-shifting apparatus of claim 1, …the frame further comprises a track-engaging structure located at an end of the frame opposite to the base. ([0021] “guide track” and [0049] “moved along the guide rails” and see Fig 5, finds 2 and 2’), Gollmann does not specifically teach wherein the base comprises a wheeled-base. Borders, in the same field of art, teaches ([0047] “The vertical members 124 are attached to a mobile base 128, which includes wheels”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that wheels, as taught by Borders would be an obvious mobility functionality variant to the object positioning apparatus taught by Gollmann which can include any known mobility functionality due to use of a known technique to improve a similar product in the same way.

Regarding Claims 12 and 13:
Gollmann teaches all of the elements of Claim 11. While Gollmann teaches ([0097] “Depending on the small items 13 to be stored, the item transport device 12 can be adapted, so that the item transport device 12 can also be equipped with a gripping device or hook elements in addition to the suction head 5”, Gollmann does not specifically teach .: The object-shifting system of claim 11, wherein the one or more object- engaging components comprises: a first object-engaging component that is extendable and retractable, and a second object-engaging component that is extendable and retractable.  The object-shifting system of claim 12, wherein the first object-engaging component, at least when extended, is pivotable and/or translatable to facilitate engaging an object, and wherein the second object-engaging component, at least when extended, is pivotable and/or translatable to facilitate engaging an object. Borders, in the same field of art, teaches (see at least [0089-0096] “Robotic Arm Operation”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the extendable, retractable, pivotable and translatable robotic arm object gripping components, as taught by Borders, would be an obvious object engaging variant to the gripping device or hook elements on the object positioning apparatus taught by Gollmann which can include any known object gripping components due to use of a known technique to improve a similar product in the same way. Examiner notes that Borders teaches the functionality of one robotic arm and holds that it would be an obvious variant to use two arms, similar to humans generally having two arms. Examiner also notes MPEP 2144.04(VI)(B) “Duplication of parts…mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Foreign Reference EP 1820754 to Daniel Gollmann (Gollmann) in view of U.S. Patent Publication 2017/0174431 to Louis Borders et. al. (Borders) and further in view of U.S. Patent Publication 2020/0130935 to Thomas Wagner et. al. (Wagner).

Regarding Claim 14:
Gollmann teaches all of the elements of Claim 11. Gollmann in view of Borders teaches all of the elements of Claim 12. Gollmann does not specifically teach:  The object-shifting system of claim 12, wherein the first object-engaging component is coupled to a first pressure sensor, and wherein the second object-engaging component is coupled to a second pressure sensor, the first pressure sensor and the second pressure sensor configured to indicate when an object is engaged. Wagner teaches a robotic arm system that moves items in a warehouse. Wagner also teaches ([0070] “The robots pick an object from the source bin, transport it to the destination bin, and drop or place the object therein. Following the operation, sensory information (including depth sensors, RGB cameras, flow sensors, pressure sensors, wrist-state, etc.) collected over the entire interaction is employed to determine whether the transfer operation was successful, and the type of failure when necessary”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the robotic arm object manipulator taught in Borders could be improved with the use of a pressure sensor that ensures that the object was successfully engaged due to applying a known technique to a known device ready for improvement to yield predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Foreign Reference EP 1820754 to Daniel Gollmann (Gollmann) in view of U.S. Patent Publication 2017/0174431 to Louis Borders et. al. (Borders) further in view of Official Notice.

Regarding Claim 15:
Gollmann teaches all of the elements of Claim 11. Gollmann also teaches The object-shifting system of claim 11, wherein the object-shifting apparatus … the at least one object- detection component. Borders teaches that the object detection component can be a camera in ([0063] “cameras”). Examiner takes Official Notice that includes a lighting element that operates in coordination with (a camera) is taught by a flash bulb attached to a camera which is well known in the art and used for the same purpose as Applicant’s lighting element – to illuminate a subject of photography to enhance the ability of the camera to capture an image. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing date that the camera taught by Borders could be improved by using a flash bulb due to combining prior art elements according to known methods to yield predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Foreign Reference EP 1820754 to Daniel Gollmann (Gollmann) in view of U.S. Patent Publication 20180265295 to Brian Beckman et. al. (Beckman).

Regarding Claim 18:
Gollmann teaches all of the elements of Claim 17. The method of claim 17, wherein the shifting of the object occurs during transit. Gollmann teaches a general purpose machine with the same functionality as Applicant’s (see above). Gollmann teaches in [0028] that his machine can be made of aluminum and recites the advantage of this material making the machine lighter in weight. While Gollmann does not specifically recite the use case of using the machine during transit, Beckman teaches a mobile fulfillment center with storage for items and a robotic arm that, while the vehicle is in motion, retrieves an item from the storage. Beckman teaches ([abstract] “while the intermodal vehicles are in motion”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the machine taught by Gollmann could be used during transit, as taught by Beckman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687